IN THE SUPREME COURT OF PENNSYLVANIA                     M.D. Appeal Dkt.
                                                                           35 MAP 2016
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 975 MAL 2015
                                             :
                    Respondent               : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
             v.                              :
                                             :
                                             :
DARRIN ORLANDO MATHIS,                       :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


             Whether, as a matter of first impression, the Superior Court erred in
             affirming the trial court’s decision denying [petitioner’s] motion to
             suppress evidence where state parole agents lacked authority and
             subsequently reasonable suspicion to detain [petitioner] and
             conduct an investigative detention in violation of Article I, Section 8
             of the Pennsylvania Constitution and the Fourth Amendment to the
             United States Constitution?


      The parties are directed to separately address in their briefs the subsumed and

alternate claims respecting (1) the authority of parole agents, and (2) whether

reasonable suspicion existed to support a seizure and a subsequent weapons frisk.